Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00566-CR

                                      Joshua Mathew TALBOTT,
                                              Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2022CR4058
                            Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 30, 2022

APPEAL DISMISSED

           The trial court’s certification in this appeal states: “[T]his criminal case is a plea-bargain

case, and the defendant has NO right of appeal” and “the defendant has waived the right to appeal.”

The clerk’s record contains a written plea bargain and a written waiver of appeal, and the

punishment assessed did not exceed the punishment recommended by the prosecutor and agreed

to by appellant; therefore, the trial court’s certification accurately reflects that appellant’s case is

a plea bargain case and appellant does not have a right of appeal. See TEX. R. APP. P. 25.2(a)(2).
                                                                                       04-22-00566-CR


       “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record does not contain a written motion ruled

on before trial nor does it indicate the trial court granted appellant permission to appeal. This court

must dismiss an appeal “if a certification that shows the defendant has the right of appeal has not

been made a part of the record.” TEX. R. APP. P. 25.2(d).

       On October 10, 2022, this court ordered that this appeal would be dismissed pursuant to

Texas Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing

appellant has the right of appeal was made part of the appellate record by November 9, 2022. See

TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005);

Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). No such amended trial

court certification has been filed. Accordingly, this appeal is dismissed pursuant to Rule 25.2(d).


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-